Case 1:95-cr-00751-UU Document 191 Entered on FLSD Docket 10/21/2020 Page 1 of 14




                       UNITED STATES DISCTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 95-CR-751-UNGARO


  UNITED STATES OF AMERICA,

               PLAINTIFF


  v.


  MARVIN GRIFFIN,

               DEFENDANT
  __________________________________/


       DEFENDANT’S AMENDED MOTION FOR COMPASSIONATE RELEASE


         Marvin Griffin, by and through his undersigned counsel, respectfully moves

  this Court pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) for an order reducing his sentence

  based on extraordinary and compelling reasons which are his sister’s medical issues

  requiring a caretaker and his remarkable rehabilitation. Mr. Griffin satisfies the

  criteria under §3582(c) (1) (A) (i), U.S.S.G. 1B1.13 and as further elaborated by BOP

  Program Statement 5050.50.

         Defendant, Marvin Griffin, (“Griffin”) has served most of the incarcerative

  prison sentence imposed by the Court in 1998. Presently, in accordance with Bureau

  of Prisons (“BOP”) policies and recommendations, Griffin is set for release from

  incarceration on or about May 19, 2023. Moreover, Griffin has now served 275 months
                                            1
Case 1:95-cr-00751-UU Document 191 Entered on FLSD Docket 10/21/2020 Page 2 of 14




  out of his 360-month sentence. Although May 2023 is over two years away, there are

  compelling and immediate family circumstances requiring an immediate sentence

  modification to time served – namely, the caregiving needs of Griffin’s 61-year-old

  sister, Bobbie Jean Price (aka Barbara Price). The only other available caregivers are

  Bobbie’s daughter, Tasha Raab, and her significant other, Phillip Sherman. Ms. Raab

  is herself the mother of two school age children and thus, is largely unable to provide

  the 24-hour assistance that her mother requires. While Mr. Sherman works 12-hour

  shifts during the daytime at work, making him unavailable for long periods of time

  as well. Consequently, as the only available family caregiver, Griffin qualifies for a

  sentence modification under recent FSA sentence modification procedures enacted as

  part of 18 U.S.C. § 3582(c)(1)(A) that provide the Court with the power to modify

  sentences based on an “extraordinary and compelling” reason.

         Recently, the District Court of Massachusetts granted a similar sentence

  modification where the defendant was the only available family caregiver for his

  ailing parent. See United States v. Bucci, 2019 WL 5075964 at * 1-2 (D. Mass.).

  Furthermore, a court here in the Southern District of Florida also granted a similar

  sentence modification under the family caregiver provision of the compassionate

  release program. See United States v. Bartolo Hernandez, 16-CR-20091, DE 561.

  (defendant was needed to care for elderly mother after the primary caretaker was

  himself struck ill).




                                            2
Case 1:95-cr-00751-UU Document 191 Entered on FLSD Docket 10/21/2020 Page 3 of 14




        Unless the Court acts, Griffin’s family will not find relief as BOP predictably

  has denied Griffin’s compassionate release request. In fact, since enactment of the

  Comprehensive Crime Control Act in 1984, there is not a single reported instance of

  a family-based sentence modification approved by BOP. This is precisely why

  Congress enacted the FSA reforms to empower district courts to exercise its broad

  discretion to determine when a low-risk prisoner’s sentence should be modified to

  permit him to shoulder unforeseen family burdens such as those Mr. Griffin’s family

  is now facing.

        The defense hereby moves to incorporate and adopt all of the facts and

  arguments made by Mr. Griffin in his original pro se Motions for Compassionate

  Release filed in docket entries 154, 158, 160, 177, 181 and 186 into this Amended

  Motion for Compassionate Release filed by counsel. The defendant has exhausted his

  administrative remedies through the Bureau of Prisons as he has been constantly

  requesting compassionate release in one form or another since early 2020.

  Furthermore, the government has conceded the exhaustion requirement (DE 187:12).

                              FACTUAL BACKGROUND

        The government obtained an indictment against Marvin Griffin charging him

  with one count of Attempt to Possess with Intent to Distribute Cocaine under 18

  U.S.C. 846 (DE 1). Griffin proceeded to a jury trial where he was convicted (DE 57).

  At sentencing, Griffin qualified as a career offender (PSI ¶ 21). His total offense level

  was 37 (PSI ¶ 23) and his guideline range was 360 to Life (PSI ¶ 66). On August 7,

                                             3
Case 1:95-cr-00751-UU Document 191 Entered on FLSD Docket 10/21/2020 Page 4 of 14




  1998, this Honorable Court sentenced Griffin to 360 months in the custody of the

  Bureau of Prisons (DE 76). Griffin has been continuously incarcerated since October

  29, 1997 (DE 6 & DE 9).

        Griffin was 32 years old at the time of sentencing (PSI Page 2). Today, Griffin

  is 54 years old. On or about August 27, 2019, Griffin filed a pro se Motion to Reduce

  sentence under the First Step Act of 2018 (DE 154). This original motion did not

  include any language or arguments regarding compassionate release. Subsequently,

  on October 1, 2019, Griffin filed a Reply to the Government’s Response in Opposition

  to his request for a sentence reduction (DE 158), in which he included a request for

  compassionate release along with his request for a reduction in sentence pursuant to

  the First Step Act of 2018. Also on October 1, 2019 the court entered an Order (DE

  159) denying the Defendant’s pro se Motion to Reduce Sentence (DE 154) but failed

  to address the issue of compassionate release included in Griffin’s Reply (DE 158).

  Griffin appealed the denial of his pro se Motion to Reduce Sentence to the 11th Circuit

  (DE 161). On or about September 8, 2020 the appellate court remanded the case back

  to the district court for consideration of the compassionate release claim made by

  Griffin (DE 180).

        On September 22, 2020, Griffin sent the district court a request for

  appointment of counsel to assist him with his compassionate release claims (DE 184).

  On September 29, 2020, this Honorable Court appointed the Office of the Federal

  Public Defender to assist Griffin (DE 185).

                                            4
Case 1:95-cr-00751-UU Document 191 Entered on FLSD Docket 10/21/2020 Page 5 of 14




                             FAMILY CIRCUMSTANCES

        Griffin’s older sister, Bobbie Jean Price (listed as Barbara Price in the Pre-

  Sentence Investigation Report – PSI ¶ 48) suffers from vascular dementia and

  “requires supervision for safety and assistance with activities of daily life.” (See

  Exhibit A – letter from Florida Pace Centers/Miami Jewish Health dated October 19,

  2020). Miami Jewish Health provides a home health care worker for 14 hours per

  week (two hours per day). Vascular dementia is a decline in thinking skills caused by

  conditions that block or reduce blood flow to various regions of the brain, depriving

  them of oxygen and nutrients. (https://www.alz.org/alzheimers-dementia/what-is-

  dementia/types-of-dementia/vascular-dementia). Bobbie Jean Price has also suffered

  from strokes, which are heavily linked to patients with vascular dementia.


        Bobbie Jean Price lives with her significant other, Phillip Sherman. However,

  Mr. Sherman is employed at Jackson Memorial Hospital and works 12-hour shifts

  from 7am to 7pm, leaving Ms. Price home alone for hours. Bobbie Jean Price’s

  daughter, Tasha Raab, is a single mother of 14-year-old twins. Although, she does

  visit her mother and tries to assist her as much as possible, she is unable to stay with

  Ms. Price the entire time that Mr. Sherman is away from the home working. In that

  regard, Ms. Raab recently installed video cameras at her mother’s residence in order

  to keep an eye on her from afar. Ms. Raab and Mr. Sherman are the only caretakers



                                             5
Case 1:95-cr-00751-UU Document 191 Entered on FLSD Docket 10/21/2020 Page 6 of 14




  available to assist with the care of Bobbie Jean Price, and they are unable to meet

  the demands of the required twenty-four (24) hour supervision.

        The family members listed in Griffin’s Pre-Sentence Investigation Report (PSI

  ¶ 46 & 48) are all either deceased, live in other states or are unwilling to assist with

  the care of Bobbie Jean Price. Griffin’s mother, Laura Griffin, and two brothers

  (Calvin Price and Edward Griffin) are now deceased. His brother, Floyd Griffin, and

  sister, Michelle Griffin, both reside in Georgia. While his youngest sibling, Toinette

  Renfroe, although residing in the Miami area, is not involved with the family and is

  not willing to assist with the care of Bobbie Jean Price.

        Bobbie Jean Price resides at 5821 NW 7th Avenue, Apt 105, Miami, Florida. If

  released to care for her, Griffin would reside at the family home located at 7947 NW

  11th Avenue, Miami, Florida. According to google maps, the distance between

  residences is only 1.7 miles – a six-minute drive by car or a thirty-four minute walk

  on foot. Thus, Griffin will easily be able to travel between residences and care for his

  ailing sister during the hours that Mr. Sherman is working. In turn, Griffin’s new

  role as a caretaker will alleviate the dangers currently present when Bobbie Jean

  Price is left alone at home.

                                  LEGAL ARGUMENT

        As part of the First Step Act, signed into law on December 21, 2018, Congress

  overhauled the sentence modification procedures codified at 18 U.S.C. § 3582(c) (1)

  (A). Pub. L. No. 115-391, 132 Stat. 5194 (2018). Prior to the change in law, the power

                                             6
Case 1:95-cr-00751-UU Document 191 Entered on FLSD Docket 10/21/2020 Page 7 of 14




  to seek sentence modification resided exclusively with the Director of the Bureau of

  Prisons (“BOP”), who exercised it rarely and, often, delinquently. See U.S. Dep’t of

  Justice Office of the Inspector General, the Federal Bureau of Prisons’ Compassionate

  Release Program (Apr. 2013). Sentence modifications based on family circumstances

  simply did not happen under the BOP’s program administration.

        The BOP considers modification requests under a multi-tiered and restrictive

  set of rules set down in a “policy statement.” The BOP Policy Statement is intended

  to implement the applicable Code of Federal Regulations (28 U.S.C. 571 .60, et seq.),

  which, in turn, is intended to implement Section 3582(c) (1) (A). P.S. 5050.50, the

  current iteration of the BOP’s sentence modification rule, considers two classes of

  applications based upon family circumstances: (i) death or incapacitation of a spouse

  who is the primary caregiver to the prisoner’s minor children or (ii) incapacitation of

  a spouse with no other available caregiver. Not a single instance of family-based

  modifications appears in nationwide reporters since enactment of the Comprehensive

  Crime Control Act in 1984.

        In an effort to redress this prior wrong and liberalize Section 3582(c) practice,

  Congress freed district courts of BOP-imposed boundaries and granted courts broad

  discretion to determine when a low-risk prisoner’s sentence should be modified based

  on compelling family circumstances. Section 3582(c)(1)(A)(i) provides, in pertinent

  part, that a court may reduce the sentence of an inmate upon the motion of the BOP

  or the inmate “after considering the factors set forth in section 3553(a) to the extent

                                            7
Case 1:95-cr-00751-UU Document 191 Entered on FLSD Docket 10/21/2020 Page 8 of 14




  they are applicable,” if the court finds that “extraordinary and compelling reasons

  warrant such a reduction.”

         The meaning of “extraordinary and compelling” is not defined by the FSA;

  however several district courts have looked to the pre-FSA Sentencing Commission’s

  policy statement for “helpful guidance on the factors that support compassionate

  release, although it is not ultimately conclusive.” Bucci, at *1; see also United States

  v. Fox, 2019 WL 3046086, at *3 (D. Me.) (same). The Policy Statement issued by the

  United States Sentencing Commission, § 1 B 1.13 of the Sentencing Guidelines,

  (“Guideline Policy Statement”), was last amended in November 2018, before the First

  Step Act was passed. The Guideline Policy Statement describes the following

  germane ways in which “extraordinary and compelling circumstances” may arise: (a)

  the death or incapacitation of the caregiver of the defendant’s minor child or minor

  children; (b) the incapacitation of the defendant’s spouse or registered partner when

  the defendant would be the only available caregiver for the spouse or registered

  partner; or (c) an extraordinary or compelling reason other than or in combination

  with one of the enumerated reasons. See U.S.S.G. § 1 B 1.13, n.1. The Policy

  Statement also acknowledges that “[t]he court is in a unique position to determine

  whether the circumstances warrant a reduction (and, if so, the amount of reduction)”

  to a sentence. Id., n. 4.

         Griffin’s request concerns a family circumstance that is similar to the

  enumerated situations that qualify under the Policy Statement. As the district court

                                             8
Case 1:95-cr-00751-UU Document 191 Entered on FLSD Docket 10/21/2020 Page 9 of 14




  explained in Bucci, “Mr. Bucci is the only available caregiver for an ailing, close

  member of his family: his mother. This Court sees no reason to discount this unique

  role simply because the incapacitated family member is a parent and not a spouse.”

  Bucci at *2. The Bucci Court then granted the defendant compassionate release

  effectively commuting the last 31 months of the defendant’s sentence.

        In United States v. Bartolo Hernandez, 16-CR-20091 (DE 561), the district

  court granted compassionate release, under the family circumstances provision, after

  the defendant had served approximately 27 months out of a 46-month sentence. In

  that case, the defendant was the only available caretaker for his 84-year old mother

  suffering from degenerative ocular disease and cancer. The district court reduced his

  sentence to time served and ordered him to remain in his mother’s home on home

  confinement for one year and to be subject to voice monitoring by the United States

  Probation Office.

        As in Bucci and Hernandez, here, the distinction between the types of family

  circumstances Griffin asks to address and the type of family circumstances listed in

  the Policy Statement is narrow, making it precisely the manner of request Section D

  was intended to address. By exerting its authority to cover senior family obligations,

  the Court would become only the most recent institution to observe that a very sick

  sibling, a very sick young child and a very sick spouse are similarly dependent on

  others for care. The social tie between siblings is similar to that between parent and

  child and that between married couples. Therefore, extending compassionate release

                                            9
Case 1:95-cr-00751-UU Document 191 Entered on FLSD Docket 10/21/2020 Page 10 of 14




   only in cases involving offspring or spouses is inconsistent with the Sentencing

   Commission’s reservation of “catch- all” or “catch-similar” cases. Griffin has

   presented “extraordinary and compelling reasons” as understood within the context

   of family-based circumstances warranting compassionate release. Moreover, the now

   rehabilitated Griffin is more than capable of taking care of his sister and providing

   her with the 24-hour care that she requires. Griffin is well positioned to care for his

   sister if the Court orders that he be placed under home confinement for the remainder

   of his sentence.

         The final consideration is the availability of other family caregivers. This

   motion is not contrived to avoid punishment but is an authentic family crisis. Bobbie

   Jean Price requires care and the family clearly now cannot offer it. One alternative,

   Tasha Raab, is not suitable because she is also the primary caretaker for two minor

   children and lacks the time to commit to the degree of care required by someone with

   dementia. The other alternative, Phillip Sherman, is unavailable for long periods due

   to his employment obligations. Accordingly, the controlling element here is whether

   circumstances that are “extraordinary and compelling” if applied to a minor child or

   spouse are equally “extraordinary and compelling” when applied to a senior sibling.

   Because the court is not bound to the limited construction of “compassion” that the

   BOP has employed (to its own oft-publicized discredit), and because the Sentencing

   Guidelines, to the extent they speak to the issue at all, explicitly authorize the Court

   to modify sentences in unenumerated circumstances, the answer is yes. See United

                                             10
Case 1:95-cr-00751-UU Document 191 Entered on FLSD Docket 10/21/2020 Page 11 of 14




   States v. Urkevich, No. 8:03CR37, D.E. 179 (D. Neb. November 14, 2019) (modifying

   life sentence pursuant to 18 U.S.C. § 3582(c}(1 )(A) for extraordinary cause unrelated

   to any provision of the Guideline Policy Statement based on inherent powers and on

   “catch-all” provision).

         Not only does the court possess the authority to modify Griffin’s sentence, it

   should exercise that authority here. While incarceration affects every prisoner’s

   family, incarcerating Griffin beyond his home for an additional 2 years creates a

   greater than warranted hardship on Bobbie Jean Price and her daughter, Tasha

   Raab, without an offsetting advance toward any sentencing objective that may affect

   Griffin. Over the past twenty-plus years, Griffin has exhibited exemplary conduct in

   prison, having engaged in rehabilitative exercises, all as reported by prison officials

   where he is housed. Griffin already has incurred a severe sanction (twenty-two years

   in prison for a non-violent drug offense) and will face professional limitations for the

   remainder of his life. So although Griffin’s rehabilitation alone may not convince the

   court to grant compassionate release, the unique family circumstances involving his

   sister coupled with his extraordinary rehabilitation while incarcerated do warrant a

   reduction in his sentence.

         The government argues that Griffin remains a danger to the community if

   released from prison and that his criminal history weighs heavily against any

   reduction in his sentence. (DE 187:15). Yet the government concedes that he does not

   have any “disciplinary record of significance while incarcerated.” (DE 187:15). The

                                             11
Case 1:95-cr-00751-UU Document 191 Entered on FLSD Docket 10/21/2020 Page 12 of 14




   best evidence of Griffin’s future conduct if released would seem to be his most recent

   conduct in prison, and not his conduct from when he was a teenager over thirty years

   ago. Furthermore, Griffin’s criminal history and status as a career offender are the

   exact reason he has been in prison for over twenty years. Without the career offender

   designation, Griffin’s base offense level was 32 with a Criminal History Category IV

   for a guideline range of 168-210 months. (PSI ¶ 20 &33). Instead, due to the career

   offender designation, Griffin’s base offense level was 37 with a Criminal History

   Category VI for a guideline range of 360-Life. (PSI ¶ 23 &33). Thus, as of today, due

   to Griffin’s status as a career offender, he has served 65 more months than what the

   top of his sentencing guidelines would have been without the career offender

   designation. In short, Griffin has been sufficiently punished for his crimes, is no

   longer a danger to the community and is sufficiently rehabilitated to be released back

   into the community without fear.

         Compelling him to serve the remainder of his sentence at an institution when

   the same interval of time can be best used alleviating an unexpected hardship arising

   from the illness of his sister is inconsistent with the contours of compassionate

   release, even before Congress directed the broad expansion of that program with the

   recent First Step Act reforms.




                                            12
Case 1:95-cr-00751-UU Document 191 Entered on FLSD Docket 10/21/2020 Page 13 of 14




         For these reasons, the Defendant, Marvin Griffin, respectfully requests that

   the Court grant him compassionate release and modify his sentence to time served.




                                        Respectfully Submitted,


                                        MICHAEL CARUSO
                                        FEDERAL PUBLIC DEFENDER

                                  By:   /s/ Christian Dunham
                                        Assistant Federal Public Defender
                                        Florida Bar No.: 146587
                                        150 W. Flagler Street, Suite 1700
                                        Miami, Florida 33130-1556
                                        Tel: (305) 533-4177
                                        E-mail: christian_dunham@fd.org




                                           13
Case 1:95-cr-00751-UU Document 191 Entered on FLSD Docket 10/21/2020 Page 14 of 14




                           CERTIFICATE OF SERVICE
         I HEREBY certify that on October 21, 2020, I electronically filed the

   foregoing document with the Clerk of the Court using CM/ECF. I also certify

   that the foregoing document is being served this day on all counsel of record or

   pro se parties identified in the manner specified, either via transmission of

   Notices of Electronic Filing generated by CM/ECF or in some other authorized

   manner for those counsel or parties who are not authorized to receive

   electronically Notices of Electronic Filing.




                                        /s/ Christian Dunham
                                        Christian Dunham




                                           14
